DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species VI (Figure 10) in the reply filed on 9/21/2022 is acknowledged.
Claims 5, 16-17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/21/2022.
Claims 1-4, 6-15, 18, and 20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the bracket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 9,572,745 (Lin).
Regarding claim 1, Lin discloses an exercise roller (see FIGS. 1 and 9 below) comprising: 
an elongated bar 3 extending in an axial direction and having grip handles 31,31 arranged at opposing axial ends of the elongated bar (the two handle parts of the handle 3 when combined can be interpreted as the elongated bar - FIGS. 1 and 9); 
a cylindrical core 11 supported by the elongated bar 3 between the grip handles 31,31 (FIGS. 1 and 9); and 
a cover 12 that surrounds the cylindrical core 11 and is formed of a material having a repeating pattern 121 along the cover (FIGS. 1 and 9).

    PNG
    media_image1.png
    561
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    832
    media_image2.png
    Greyscale

Regarding claim 3, Lin teaches the exercise roller according to claim 1, and further discloses wherein the repeating pattern includes protrusions 121 separated by indents (see FIGS. 1 and 9).
Regarding claim 4, Lin teaches the exercise roller according to claim 3, and further discloses wherein the protrusions 121 include at least one of ridges, pyramids, pillars, cones, rounded protrusions, and squared protrusions (see FIGS. 1 and 9).
Regarding claim 6, Lin teaches the exercise roller according to claim 1, and further discloses wherein a length of the cylindrical core 11 is greater than half of a length of the elongated bar 3 (the tube 11 is shown to be longer than each of the halves of the handle 3 as shown in FIG. 3 in order to store each half within the cavity of the tube 11).
Regarding claim 7, Lin teaches the exercise roller according to claim 1, and further discloses wherein the length of the cylindrical core 11 is greater than a length of each of the grip handles 31 (FIG. 3).
Regarding claim 8, Lin teaches the exercise roller according to claim 1, and further discloses wherein the cylindrical core 11 extends along an entire length between the grip handles 31 whereby the grip handles are directly adjacent the cylindrical core (FIG. 9).
Regarding claim 10, Lin teaches the exercise roller according to claim 1, and further discloses at least one retainer 33 arranged on the elongated bar 3 (FIGS. 1 and 9).
Regarding claim 11, Lin teaches the exercise roller according to claim 1, and further discloses wherein the cylindrical core 11 includes an outer cylindrical wall and one or more endcaps 2,2 (FIG. 1).

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 8,894,555 (Colledge et al., hereinafter “Colledge”).
Regarding claim 1, Colledge discloses an exercise roller (see FIGS. 1 and 3 below) comprising: 
an elongated bar 160 extending in an axial direction and having grip handles 110,120 arranged at opposing axial ends of the elongated bar (FIGS. 1 and 3); 
a cylindrical core 140 supported by the elongated bar 160 between the grip handles 110,120 (FIGS. 1 and 3); and 
a cover 142 that surrounds the cylindrical core 140 and is formed of a material having a repeating pattern along the cover 142 (FIGS. 1 and 3).

    PNG
    media_image3.png
    569
    862
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    372
    871
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 2016/0279009 (Somjee).
Regarding claim 2, Lin teaches the exercise roller according to claim 1, but does not explicitly disclose wherein the repeating pattern includes a plurality of coils. 
Somjee teaches a roller 10 having a repeating pattern including a plurality of coils (a plurality of undulations arranged on a helix - para 0035, FIGS. 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s invention with the helix pattern as taught by Somjee in order to vary the force exerted on the user as the device is rolled.
Regarding claim 12, Lin teaches the exercise roller according to claim 1, but does not explicitly disclose wherein the cylindrical core is formed of a plastic material.
Somjee teaches a roller having a cylindrical core 2 formed of a rigid plastic, such as ABS (para 0025, FIGS. 1-3). 
It has been held that the “selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07. Since Somjee teaches the suitability of use for the rigid plastic material in a cylindrical core of a roller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s cylindrical core with the rigid plastic material as taught by Somjee.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 1,882,490 (Falck).
Regarding claim 9, Lin teaches the exercise roller according to claim 1, but does not explicitly disclose at least one bearing axially interposed between the cylindrical core and the grip handles.
Falck teaches a roller 1 having at least one bearing 9 axially interposed between a cylindrical core 3 and grip handles 6,6 (page 1 lines 46-51, FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s invention with the bearings as taught by Falck to provide an interface allowing the roller to rotate freely upon the shaft.

Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colledge.
Regarding claim 13, Colledge teaches the exercise roller of claim 1, and further discloses a plurality of brackets 290,292 that are mounted to the elongated bar (anchors 290,292 can be interpreted as brackets - see FIG. 4 below). However, Colledge does not explicitly disclose the plurality of brackets are removably mounted to the elongated bar. It has been held that if it is desirable to make a part removably that is not manually removable, then it would have been obvious to one of ordinary skill in the art to make that part removable. See MPEP 2144.04 V C. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the brackets/anchors removable in order to allow for easy replacement if they break.

    PNG
    media_image5.png
    540
    879
    media_image5.png
    Greyscale

Regarding claim 14, modified Colledge teaches the exercise roller of claim 13, and further discloses wherein each of the plurality of brackets 290,292 is rectangular or circular (each of the anchors 290,292 has rectangular and circular features - FIG. 4).
Regarding claim 15, modified Colledge teaches the exercise roller of claim 13, and further discloses wherein each of the plurality of brackets 290,292 defines at least one aperture configured to receive a connector 286,288 (FIG. 4).
Regarding claim 18, modified Colledge teaches the exercise roller of claim 13, and further discloses wherein the bracket 290,292 protrudes radially outwardly from the elongated bar to a radial distance that is less than an outermost diameter of the cylindrical core 240 (FIG. 4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 2016/0310352 (Chen).
Regarding claim 20, Lin discloses a method of manufacturing an exercise roller (exploded view of FIG. 1 shows the different components of the roller that could be manufactured or assembled together), the method comprising: 
forming grip handles 31 at opposing axial ends of an elongated bar 3 (the two handle parts of the handle 3 when combined can be interpreted as the elongated bar and the grip handles 31 are formed at the ends thereof - FIGS. 1 and 9); 
arranging a cylindrical core 11 on the elongated bar 3 between the grip handles 31,31 (FIGS. 1 and 9); and 
providing a cover 12 around the cylindrical core 11, wherein the cover has a pattern 121 that repeats around the cylindrical core (FIGS. 1 and 9).
However, Lin does not explicitly disclose the step of overmolding or wrapping a cover around the cylindrical core.
Chen teaches a method of manufacturing an exercise roller having the step of wrapping a cover 3 around a cylindrical core 1 (FIGS. 1-4, para 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s method with the step of wrapping a cover around the cylindrical core as taught by Chen to selectively wrap one pad of a plurality of different pads having different hardness levels and different projections according to the different needs of the user (Chen: para 0009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784